Citation Nr: 0904461	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  A transcript of 
the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In July 2008, the Board reopened and remanded this matter to 
the RO via the AMC, for due process considerations, to obtain 
private treatment records, and to schedule the veteran for a 
new VA psychiatric examination.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence, overall, demonstrates that the 
veteran's current acquired psychiatric disorder was not 
incurred in nor the result of active duty.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include depression, is not established.  38  U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran claims that his current psychiatric problems 
began during his time in service from May 1958 to July 1961, 
more than 40 years ago.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
treatment records and private treatment records from 
psychologist Dr. "P.", as well as testimony from the 
veteran and his spouse and a statement from their daughter.  
These records chronicle a history of mental illness, 
including diagnoses of schizoid personality, passive 
aggressive reaction, an anxiety disorder, and depression.  
Based on this evidence, the first requirement of a current 
disability is fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) indicate a diagnosis of schizoid 
personality.  The veteran went AWOL twice in service.  The 
veteran was admitted to Newport Naval Hospital in 1961 and 
diagnosed with passive aggressive reaction.  

The Board finds that the service records provide limited 
favorable evidence for this claim, as they indicate 
psychiatric treatment and diagnoses in service.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The RO obtained VA outpatient medical records through July 
2008, as well as private records of the veteran's treatment 
with psychologist Dr. P.  While these records clearly 
indicate ongoing psychiatric treatment, they are unclear on 
the etiology of the veteran's acquired psychiatric disorder.

Pursuant to the Board's remand, the veteran was afforded a VA 
psychiatric examination in July 2008 to determine the nature 
and etiology of his current psychiatric problems.  The 
examiner noted the procedural history of the veteran's 
service connection claim, including an October 1968 rating 
decision that denied service connection for a nervous 
condition, based upon a July 1968 VA neuropsychiatric 
examination that indicated the veteran's diagnosis of anxiety 
was not considered to be the result of service and had 
manifested itself only within the prior year.

The veteran's subjective complaints to the examiner were 
based entirely on his poor physical condition, noting his 
many medical disabilities.  Upon mental status examination, 
the veteran was not withdrawn or agitated, and he was 
cooperative and fully oriented.  The veteran noted some 
tendencies toward compulsive behavior, performing certain 
activities a certain number of times.  The veteran described 
his mood as "depressed", which was congruent with his 
affect.  The veteran was irritable and tearful.  The examiner 
noted his concentration to be mildly impaired during the 
examination.

The examiner diagnosed major depressive disorder, recurrent.  
Stressors were noted to be significant and severe physical 
illnesses, concern over his wife's health, her recuperation 
from cancer that year, and financial concerns.  The examiner 
found the severity of the psychosocial stressors to be 
severe.  The examiner opined that, based upon the service 
records and the examination, the veteran's depression was not 
acquired in service and is more likely than not related to 
his response to his multiple medical conditions as well as 
his wife's health.  The examiner noted that the veteran's 
psychiatric symptoms have a major negative impact on his 
ability to obtain and maintain physical or sedentary 
employment and cause a major interference with his social 
functioning.

The Board finds that this opinion is entitled to great 
weight, as the examiner reviewed the claim file in its 
entirety and took into account all prior records regarding 
the veteran's psychiatric complaints, as well as a complete 
mental status examination.

Simply stated, the Board finds that the post-service 
treatment records, the examinations cited above, and the 
service records provide evidence, overall, against this 
claim, indicating that the veteran's current psychiatric 
disorder is not related to service or the treatment in 
service.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

More importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
psychiatric disorder and the veteran's period of active 
service from May 1958 to July 1961.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the veteran was first diagnosed with anxiety 
some eight years after service, with no reference to service, 
and was first diagnosed with depression many more years after 
service, providing evidence against this claim.

In the present case, to the extent that the veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of chronic disability in service, the lack of pertinent 
findings after service, and the lack of any competent medical 
opinion linking or indicating a link to service.  

The Board finds that the service and post-service treatment 
records provide evidence against the claim of service 
connection for an acquired psychiatric disorder, to include 
depression, related to service, outweighing the lay 
statements of the veteran, indicating a problem that began 
after service.  In sum, the medical evidence demonstrates 
that the veteran is not entitled to service connection for an 
acquired psychiatric disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through July 2008, and the veteran submitted private 
records from Dr. Posner.  The veteran was afforded a VA 
psychiatric examination in July 2008, and had the opportunity 
to present testimony in the May 2008 Travel Board hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


